Name: Commission Regulation (EC) NoÃ 1239/2005 of 29 July 2005 amending Regulation (EC) NoÃ 581/2004 opening a standing invitation to tender for exports refunds concerning certain types of butter and Regulation (EC) NoÃ 582/2004 opening a standing invitation to tender for exports refunds concerning skimmed milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe; NA;  trade policy
 Date Published: nan

 30.7.2005 EN Official Journal of the European Union L 200/32 COMMISSION REGULATION (EC) No 1239/2005 of 29 July 2005 amending Regulation (EC) No 581/2004 opening a standing invitation to tender for exports refunds concerning certain types of butter and Regulation (EC) No 582/2004 opening a standing invitation to tender for exports refunds concerning skimmed milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 31(3)(b) and (14) thereof, Whereas: (1) According to Article 1(1) of Commission Regulation (EC) No 581/2004 (2) and to Article 1(1) of Commission Regulation (EC) No 582/2004 (3), certain destinations are excluded from the granting of an export refund. (2) Commission Regulation (EC) No 909/2005 of 16 June 2005 fixing the export refunds for milk and milk products (4) has included Ceuta and Melilla, as from 17 June 2005, under the destination zones L 01 and L 03, listing the destinations not eligible for export refunds and has aligned the refund rate for butter applied to Russia to the rate applicable for all other destinations. It is therefore necessary to exclude these destinations from the export refunds fixed under Regulations (EC) No 581/2004 and (EC) No 582/2004. (3) Regulations (EC) No 581/2004 and (EC) No 582/2004 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 1(1) of Regulation (EC) No 581/2004, the second subparagraph is replaced by the following: The products referred to in the first subparagraph are intended for export for all destinations except Andorra, Ceuta and Melilla, Gibraltar, the United States of America and Vatican City. Article 2 In Article 1 of Regulation (EC) No 582/2004, paragraph 1 is replaced by the following: 1. A permanent tender is opened in order to determine the export refund on skimmed milk powder referred to in Section 9 of Annex I to Commission Regulation (EEC) No 3846/87 (5) in bags of at least 25 kilograms net weight and containing no more than 0,5 % by weight of added non-lactic matter falling under product code ex ex 0402 10 19 9000, intended for export to all destinations except Andorra, Bulgaria, Ceuta and Melilla, Gibraltar, the United States of America and Vatican City. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 90, 27.3.2004, p. 64. Regulation last amended by Regulation (EC) No 2250/2004 (OJ L 381, 28.12.2004, p. 25). (3) OJ L 90, 27.3.2004, p. 67. Regulation last amended by Regulation (EC) No 2250/2004. (4) OJ L 154, 17.6.2005, p. 10. (5) OJ L 366, 24.12.1987, p. 1.